United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
TENNESSEE VALLEY AUTHORITY,
)
WIDOWS CREEK FOSSIL PLANT,
)
Chattanooga, TN, Employer
)
___________________________________________ )
L.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-899
Issued: November 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 20, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award in this case.
ISSUE
The issue is whether the Office properly denied appellant’s claim for a schedule award
for hearing loss.
FACTUAL HISTORY
On August 15, 2008 appellant, then a 55-year-old maintenance supervisor, filed a claim
alleging that he sustained permanent hearing loss while in the performance of duty. He became
aware of his hearing loss on January 1, 1992 and was exposed to noise at his federal employment
until his retirement on December 10, 2004.

The employing establishment submitted audiograms taken on its behalf from May 13,
1975 to December 10, 2004 which revealed progressive bilateral moderately severe high
frequency hearing loss. The December 10, 2004 audiogram revealed testing at the frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second revealing the following: right ear 5, 5, 5
and 20 decibels; left ear 5, 5, 5 and 35 decibels. Also submitted were employer medical records
which noted that appellant participated in an occupational health and hearing conservation
program beginning January 21, 1983 and was tested annually and issued foam earplugs. Also
submitted was a job history summary from 1975 to 2004.
Appellant submitted an employment history with a job description for a machinist
apprentice. In an accompanying statement, he noted working from May 13, 1975 to May 1989
as a machinist; from 1989 to 1990 as a machinist foreman; from 1990 to 1992 as a maintenance
planner; from 1992 to 1995 as an outage coordinator and from 1995 to December 10, 2004 as a
maintenance supervisor when he retired from the Federal Government. Appellant was exposed
to noise from machine shop equipment such as lathes, metal shears, drill presses, boring mills,
tap machines and foundry equipment for 10 hours a day, 6 days a week without hearing
protection. After he retired on December 10, 2004, he continued to work for Synterprise, LLC
from December 13, 2004 to February 2006 as a senior consultant; Retirement Resources
Corporation from March 2006 to May 2007, Worley-Parsons from September 2007 to May 2008
as a construction specialist; and Retirement Resources Corporation from May 2008 to the present
as a project manager.
On September 19, 2008 the Office requested additional medical evidence from appellant
stating that the initial information submitted was insufficient to establish an injury. It also
requested information from the employing establishment addressing appellant’s claim.
A September 24, 2008 statement of accepted facts set forth appellant’s noise exposure
history prior to and during his employment with the employing establishment. On September 26,
2008 an Office medical adviser reviewed the employing establishment audiograms dated
May 13, 1975 to December 10, 2004. The medical adviser concluded that the initial employment
audiogram of May 13, 1975 showed normal hearing and the December 10, 2004 audiogram
revealed that appellant developed a moderately severe, high frequency hearing loss bilaterally.
By letter dated October 17, 2008, the Office referred appellant and the statement of
accepted facts to Dr. John Erdman, a Board-certified otolaryngologist, for an otologic
examination and an audiological evaluation. Dr. Erdman performed an otologic evaluation of
appellant on October 30, 2008 and audiometric testing was conducted on his behalf on the same
date. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed
the following: right ear 10, 5, 15 and 30 decibels; left ear 10, 5, 10 and 40 decibels. Dr. Erdman
determined that appellant sustained bilateral high frequency neurosensory hearing loss which
was at least in part due to the noise exposure encountered in appellant’s employment.
On December 11, 2008 an Office medical adviser reviewed Dr. Erdman’s report and the
audiometric test of October 30, 2008. He concluded that in accordance with the fifth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment,1
1

A.M.A., Guides (5th ed. 2001).

2

(A.M.A., Guides), appellant had zero percent monaural hearing loss in each ear. The medical
adviser determined that appellant’s hearing loss was not severe enough to be ratable for a
schedule award after applying the Office’s current standards for evaluating hearing loss to the
results of the October 30, 2008 audiogram. He recommended that hearing aids be authorized.
On December 22, 2008 the Office accepted appellant’s claim for bilateral sensorineural
hearing loss. It noted that appellant was eligible to receive hearing aids for both ears. On
December 31, 2008 appellant filed a claim for a schedule award.
In a January 12, 2009 decision, the Office found that the hearing loss was employment
related but not severe enough to be considered ratable for purposes of a schedule award. It noted
that the medical evidence revealed that appellant would not benefit from hearing aids.
In an amended decision dated January 20, 2009, the Office found that the hearing loss
was employment related but not severe enough to be considered ratable for purposes of a
schedule award.2
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulations4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.7 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.8 The remaining
2

On January 20, 2009 appellant contacted the Office requesting clarification of his eligibility for hearing aids.
He noted that the December 22, 2009 decision stated that he was eligible for hearing aids; however, the January 12,
2009 decision advised that he was not eligible for hearing aids. The claims examiner indicated that an amended
decision would be issued authorizing hearing aids.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

A.M.A., Guides at 250 (5th ed. 2001).

7

Id.

8

Id.

3

amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.10 The Board has concurred in the
Office’s adoption of this standard for evaluating hearing loss.11
ANALYSIS
The Office properly referred appellant to Dr. Erdman regarding his hearing loss. An
Office medical adviser reviewed Dr. Erdman’s findings and concluded that appellant’s hearing
loss was aggravated by his employment. The medical adviser applied the Office’s standardized
procedures to the October 30, 2008 audiogram performed for Dr. Erdman. Testing for the right
ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed decibel
losses of 10, 5, 15 and 30, respectively. These decibels were totaled at 60 and were divided by 4
to obtain an average hearing loss at those cycles of 15 decibels. The average of 15 decibels was
then reduced by 25 decibels (the first 25 decibels were discounted as discussed above) to equal
zero percent hearing loss for the right ear. Testing for the left ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cycles per second revealed decibel losses of 10, 5, 10 and 40
respectively. These decibels were totaled at 65 and were divided by 4 to obtain the average
hearing loss at those cycles of 16.25 decibels. The average of 16.25 decibels was then reduced
by 25 decibels (the first 25 decibels were discounted as discussed above) to zero which was
multiplied by the established factor of 1.5 to compute a zero percent hearing loss for the left ear.
The Board finds that the Office medical adviser applied the proper standards to
Dr. Erdman’s October 30, 2008 report and the October 30, 2008 audiogram. The result is a zero
percent monaural hearing loss and a zero percent binaural hearing loss as set forth above.
On appeal appellant questions why he received three different decisions; one authorizing
hearing aids, one denying hearing aids and denying a schedule award, and one denying a
schedule award. The Board notes that, on December 22, 2008, the Office accepted appellant’s
claim for bilateral sensorineural hearing loss and also found that he was eligible to receive
hearing aids for both ears. In a January 12, 2009 decision, the Office denied appellant’s claim
for a schedule award and also denied hearing aids. After, appellant contacted the Office for
clarification regarding hearing aids, the Office issued an amended decision on January 20, 2009,
which omitted the language about a denial of hearing aids but reiterated that the claim for a
schedule award was denied. The Board notes that the January 20, 2009 decision replaced or
superseded the January 12, 2009 decision. The January 20, 2009 decision only denied a schedule
award. This left in place the finding in the December 22, 2008 acceptance letter that appellant is
eligible to receive hearing aids for his accepted hearing loss. While appellant has an accepted
bilateral hearing loss, the hearing loss is not, as discussed above, ratable under the standards used
by the Office to determine permanent impairment for schedule award purposes.
9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award
for hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the January 20, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

